Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 as presented in the listing of claims below are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim 1.
Shota (Translation of JP 2016-30524 A) teaches a control apparatus for a hybrid vehicle that starts and stops an internal combustion engine based on state of charge of the battery.
Dudar (US 20190293031 A1) teaches a stop controller than stops internal combustion engine when battery charge is higher than a specific level, and also teaches a start controller which starts an internal combustion engine when charge is lower than a specific level
Hirata (US 20200238971 A1) teaches a power generation controller that controls a generator to bring battery charge state to a target charge state
The features “a torque assist controller which controls operation of the rotating electrical machine in a torque assist mode to assist in driving the vehicle whenever a torque assist condition is met and the state of charge of the storage battery is higher than a torque assist enable state of charge and to cease assistance in driving the vehicle when the state of charge reduces in value from higher than the torque -3-Application No. 16/365,843 assist enable state of charge to equal to or lower than the torque assist enable state of charge; and a SOC (state of charge) determiner which determines (1) the target state of charge to be higher than the lower limit because the target state of charge includes the lower limit and an amount of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueki et al. (US 20140257636 A1) teaches vehicle control device that is mounted on a vehicle that has an engine, and a battery that can be charged by the amount of electric power that is generated by an alternator that is driven by power from the engine. The vehicle control device includes an idling stop control part 90, a battery SOC calculation part 120 that obtains the SOC of the battery, a target SOC estimation part 110 that sets a capacity for idling stop that is predicted to be used in a stop and start period between stop and restart of the engine by the idling stop control within the usable SOC range of the battery while the vehicle is running and a remaining capacity control part 130 that controls the amount of electric power that is generated by the alternator to prevent the remaining capacity in the usable SOC range from falling below the capacity for idling stop while the vehicle is running that corresponds to the SOC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668